By the Court.
1. It was not necessary to give the name of the pound keeper in the avowry. The impounding was in a public pound. The pound keeper was a public officer, and it was no more necessary to refer to him by name, than to name the sheriff or jailer in alleging a commitment to the common jail.
2. The avowry sufficiently alleges that the appraisers transmitted the certificate of appraisal to the same pound keeper who kept the pound where the animal was impounded.
3. It was not necessary for the defendant to set forth his title in the avowry. It was enough to state that he was the owner or *177lawful occupant of the close. That rule in the old English cases only applies to cases of distress for rent, where the landlord who distrained was out of possession and whose right to claim rent and make distress therefor depended wholly on his title. In such cases there was a manifest propriety in requiring him to set out his title. With us we have no such species of replevin, and there is no propriety in requiring the avowant to set out his title any more than in trespass or ejectment.
4. It was not necessary for the defendant to give the bounds or abuttals or description of his close in his avowry. This is not necessary in a declaration in trespass guare clausum fregit, and if the defendant’s plea makes them necessary, the plaintiff may new assign. The avowry is in the nature of a declaration, and we think need not be more certain in that particular, and if the plea to it makes them necessary, the avowant may nexo assign also.
Judgment affirmed.
Bennett, J., dissenting.